Case 5:19-cv-00261-VEB Document 21 Filed 07/28/20 Page 1 of 1 Page ID #:1501



  1
  2
  3
  4
  5
  6
  7                       UNITED STATES DISTRICT COURT
  8                     CENTRAL DISTRICT OF CALIFORNIA
  9
      ROXSANN D. ANDERSON,                    )   Case No.: 5:19-cv-00261-VEB
 10                                           )
                  Plaintiff,                  )   ORDER AWARDING EQUAL
 11                                           )   ACCESS TO JUSTICE ACT
            vs.                               )   ATTORNEYS’ FEES AND
 12                                           )   EXPENSES PURSUANT TO 28
      ANDREW SAUL,                            )   U.S.C. § 2412(d) AND COSTS
 13   Commissioner of Social Security,        )   PURSUANT TO 28 U.S.C. § 1920
                                              )
 14               Defendant                   )
                                              )
 15                                           )
 16
            Based upon the parties’ Stipulation for the Award and Payment of Equal
 17
      Access to Justice Act Fees, Costs, and Expenses:
 18
            IT IS ORDERED that fees and expenses in the amount of $3,150.00 as
 19
      authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as authorized
 20
      by 28 U.S.C. § 1920, be awarded subject to the terms of the Stipulation.
 21
      DATE: July 28, 2020                   /s/Victor E. Bianchini
 22                                         VICTOR E. BIANCHINI
                                            UNITED STATES MAGISTRATE JUDGE
 23
 24
 25
 26

                                              -1-
